Citation Nr: 1626838	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-38 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision in which the RO denied service connection for, inter alia,  bilateral tinnitus and PTSD.  In July 2012, the Veteran filed a notice of disagreement (NOD) with the denials regarding  bilateral tinnitus and PTSD.  A statement of the case (SOC) was issued in September 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2014.

In June 2016, Deputy Vice Chairman of the Board granted a motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to  38 U.S.C.A. § 7107 (West 2014) and ;38 C.F.R. § 20.900(c) (2015).

With respect to characterization of the psychiatric claim, , the Board notes that, while the Veteran's claim has only been adjudicated as one for service connection for PTSD, the issue has been expanded ( as reflected on the title page), given the various diagnoses of acquired psychiatric disorders of record, including PTSD; depressive disorder NOS; anxiety disorder, NOS; major depressive disorder (MDD); and alcohol abuse.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal is now being  processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing  the claim for service connection for bilateral tinnitus is set forth below.  The claim for service connection for a psychiatric disorder, to include PTSD, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that in March 2013, the Veteran's representative argued that the Veteran's claim for service connection for bilateral tinnitus implied a claim for bilateral hearing loss, and requested that the matter of bilateral tinnitus be deferred until a decision had been rendered on the Veteran's claim for bilateral hearing loss.  While the RO listed the claim for bilateral hearing loss as among those denied in the June 2012 rating decision, there is no indication whatsoever that the RO actually then adjudicated that matter.  Further, in the July 2012 letter notifying the Veteran of the denial of his claims for service connection bilateral tinnitus and PTSD, the RO did not inform the Veteran that a claim for bilateral hearing loss had been decided.  As such, the Board finds that the claim for bilateral hearing loss has been raised by the record but has not been adjudicated by the RO.  As such, the claim is not properly before the Board, and is therefore referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
 
2.  The Veteran's assertions of in-service noise exposure are deemed credible and consistent with the circumstances of his service.

3.  The Veteran has credibly asserted  that he has experienced longstanding symptoms of tinnitus that began during service and that have been recurrent to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the Veteran's claim for service connection for bilateral tinnitus, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d).

If a chronic disease, such as an organic disease of the nervous system, becomes manifested to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even if there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1111, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  See also Fountain v. McDonald, 27 Vet. App. 258, 259 (2015) (holding that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system).

For the showing of chronic diseases in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim, the Board finds that service connection for bilateral tinnitus is warranted.

First addressing the question of an in-service injury (here, noise exposure), the Board notes that while the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.  See Gottveit v. Brown, 5 Vet. App. 91 (1991).  In this regard, the Veteran has consistently reported exposure to noise from jet engines, without hearing protection, during his four years in the military.  These statements are consistent with his military occupational specialty (MOS) as an Air Passenger Specialist.  In addition, VA conceded in-service noise exposure based on the Veteran's MOS in the September 2014 SOC.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service, as documented in his service personnel records.  See 38 U.S.C.A. § 1154 (2015). 

With regard to a current disability, the Board notes that the Veteran was diagnosed with bilateral tinnitus during his February 2012 VA audiological consultation and again during his May 2012 VA examination.  Therefore, the Board finds that the Veteran satisfies the second requirement for service connection.  As such, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service.

The Veteran's service treatment records document no complaints, findings, or diagnosis pertinent to tinnitus.  As indicated, however, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of symptoms, to include ringing or buzzing in his ears.  Here, the Veteran stated in his February 2012 VA audiological consultation that he has had longstanding ringing in both ears and buzzing in both ears for as long as he can remember.  He also denied any post-service occupational or recreational noise exposure.  During his May 2012 VA examination, the Veteran again reported in-service noise exposure from jet engines on the flight line without hearing protection, and no post-service occupational or recreational noise exposure.  He stated that he had longstanding, moderately severe ringing/buzzing in his ears, but that he could not determine the time of onset.  Nevertheless, in his November 2014 substantive appeal, the Veteran contended that he had experienced tinnitus in-service, which has continued to the present.  

Here, as there is nothing to directly contradict the Veteran's assertions that he experienced tinnitus while in-service, the Board finds no reason to question the veracity of the Veteran's assertions in this regard, and such assertions are deemed credible.  Therefore, while there is no documented evidence of tinnitus during service, there are competent, credible lay assertions indicating that tinnitus manifested during the Veteran's military service.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board acknowledges the May 2012 negative nexus opinion concerning the etiology of the Veteran's tinnitus.  The Board notes that the examiner formed his opinion on the basis that "only seldom does noise cause a permanent tinnitus without also causing hearing loss," and since the Veteran's hearing was within normal limits at the time of his discharge, therefore his tinnitus was less likely as not caused by or a result of in-service noise exposure.  However, the examiner did not discuss the significance, if any, in the threshold shift in hearing acuity between the Veteran's entrance examination and his separation examination  nor did he address the Veteran's assertions that he has had longstanding tinnitus for as long as he could remember, including  during active military.  As the opinion clearly was not based on full consideration of all pertinent evidence, it is accorded little probative weight.  

The Board emphasizes, in any event, that a medical opinion with respect to medical nexus is  not necessarily needed in this case.  As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) for which service connection may be granted on the basis of continuity of symptomatology, in lieu of a medical nexus opinion.  Moreover, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra.  Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus associated with noise exposure in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that competent, credible, and, hence, probative evidence tends to establish a nexus between the Veteran's current tinnitus and his active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the totality of the evidence, to particularly include the Veteran's credible lay assertions discussed above, and resolving all reasonable doubt on certain elements of his claim in his favor, the Board finds that the criteria for service connection for bilateral tinnitus are met.


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted.

The Veteran has asserted that he has PTSD related to events that occurred during his active military service. 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, lay testimony, alone, may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul 13, 2010).

The Veteran has asserted that his PTSD is related to several incidents that occurred during military service, including (1) postmortem preparation and evacuation of dead bodies; (2) experiencing the possibility of being killed, wounded, or captured during incoming sniper fire and blasts from rockets; and (3) witnessing dead or dismembered bodies and the death of his comrades.  See VA examination reports dated May 2012; see also September 2010 note from VA treatment records.  The AOJ has essentially conceded the occurrence of the Veteran's stressors.  See September 2014 SOC.  

However, there is conflicting evidence of record with respect to whether the Veteran meets the diagnostic criteria for PTSD. 

The Veteran was  afforded a VA examination in May 2012 during which the examiner diagnosed him with depressive disorder, NOS; and alcohol abuse, and noted that he only met one of at least three categories for criterion C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness).  As such, the examiner concluded that the Veteran did not meet the full diagnostic criteria for PTSD.  While the examiner provided examples of the symptoms he deemed were not present to support the criterion, it appears that the examiner based his conclusions on the symptoms the Veteran reported at the time of the examination, without consideration of the other medical evidence of record, namely the VA outpatient treatment records.  Indeed, September 2010 VA treatment records show that the Veteran actively engaged his thoughts and feelings of anger toward his time in Vietnam by watching Vietnam documentaries and shows; and May 2013 VA treatment records show that he actively avoided listening to 1960's music and interacting with Asians, and that he had decreased leisurely interests.  

In addition, in July 2010, the Veteran was diagnosed with MDD, dysthymic disorder, alcohol abuse, and to rule out PTSD.  In September 2010, he was diagnosed with anxiety disorder, NOS; dysthymic disorder; and alcohol abuse.  In October 2010, he was diagnosed with PTSD and alcohol abuse.  In particular, the VA psychologist noted that his depressive symptoms appeared to be a direct result of his inability to manage his anxiety symptoms and to cope with his emotions effectively.  In March 2012, the Veteran presented with symptoms of depression and PTSD.  In May 2013, the Veteran was diagnosed with chronic PTSD, dysthymic disorder, and alcohol abuse. 

The record also does not include sufficient medical opinion addressing the existence of a relationship between any diagnosed acquired psychiatric disability other than PTSD and service, to include the conceded in-service stressors.  In this regard, the record reflects various diagnoses, to include MDD; depressive disorder, NOS; anxiety disorder, NOS; dysthymic disorder; and alcohol abuse.  See VA treatment records dated from 2010 to 2013.  The VA treatment records indicate that the  Veteran's diagnoses were based, at least in part, on his reported symptoms, including re-experiencing traumatic in-service events.  Further, while the May 2012 VA examiner diagnosed the Veteran with depressive disorder, NOS, and opined that the disorder was not caused by or the result of his conceded in-service stressors because there was no evidence of a nexus between the condition and his service, the VA examiner did not provide a rationale for his conclusion.
 
Under these circumstances, the Board finds that further mental health examination and opinions are needed to resolve the claim for service connection for acquired psychiatric disability, to include PTSD.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the AOJ should arrange for the Veteran to undergo VA mental disorders examination by a psychologist or psychiatrist. The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes VA treatment records from the Ocala VA Medical Center (VAMC) dated through December 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Ocala VAMC all records of pertinent treatment since December 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the expanded claim for service connection on appeal.  The AOJ's adjudication of the claim should include consideration of all pertinent evidence added to the record since the last adjudication.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Ocala VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, dated since December 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, to obtain information as to the nature and etiology of all current psychiatric disability(ies), to include claimed PTSD. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the .  All indicated tests and studies (to include psychological testing, should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should clearly identify all psychiatric disability(ies) currently present, or present shortly before, at the time of, or during the pendency of the July 2011 claim (even if now asymptomatic or resolved). 

The examiner should clearly indicate whether the Veteran currently meets-or, at any time pertinent to the current claim on appeal, has met-the diagnostic criteria for PTSD.  In rendering this determination, the examiner should only consider the Veteran's conceded stressors involving his duties handling postmortem preparation and evacuation of dead bodies and fear associated with hostile military or terrorist activity-specifically, fearing for his life during small arms and rockets fire. 

If PTSD is diagnosed, the examiner must explain whether the identified stressors are adequate to support a diagnosis of PTSD, and which symptoms are related to the identified stressors.  In identifying the Veteran's symptoms, the examiner must consider all the evidence of record, including symptoms reported during previous examinations, to determine if he currently meets-or, at any time pertinent to the current claim on appeal, has met-the diagnostic criteria for PTSD. 

If any acquired psychiatric disability(ies) other than PTSD is/are diagnosed, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:  (a) had its onset during service; (b) if a psychosis, was manifested to compensable degree within the first post-service year ; or, (c) is otherwise medically related to, his active military service, to include the conceded in-service stressors. 

In addressing the above, the examiner must consider and discuss all relevant medical evidence and lay assertions-to include the Veteran's competent assertions as to in-service events; and as to the nature, onset, and continuity of psychiatric symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and all legal authority.
 
7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 




	(CONTINUED ON NEXT PAGE)


(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


